DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification or the drawings do not show a first and second apertures coaxially aligned (having common axis).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungiewicz et al. (WO 2017/153018 A1).
Regarding claim 1, Jungiewicz discloses an apparatus for automobile vehicle rotor temperature measurement, comprising: a motor (1) having a rotor (3);
a stator (2) with the rotor (3) positioned within the stator;
a first aperture (12) or opening extending through the stator (2); and
a sensor positioned in alignment with the first aperture sensing a temperature of at least a surface of the rotor.
Regarding claim 6, further including an air gap (6) between a lens of the sensor (8) and the rotor (3), the air gap (6) minimizing a heat transfer to the sensor from the rotor and providing a non-contact rotor temperature measurement in the air gap.
Regarding claim 7, wherein the air gap (6) is further located between a housing (11) supporting the sensor (8) and the surface (14) of the rotor.
Regarding claim 9, wherein the stator (2) includes multiple teeth (the coil in the stator is not shown for simplicity; see description of figures 1-3), with the first aperture (12) extending through at least one of the multiple teeth; see figure 3.
Regarding claim 10, wherein the sensor defines an infrared detector.
Regarding claim 11, Jungiewicz discloses a method for automobile vehicle rotor temperature measurement for a motor, comprising: positioning a rotor (3) of the motor within a stator (2) of the motor; creating a first aperture (12) or opening extending through the stator; aligning a sensor (8) with the first aperture; and operating the sensor to sense a temperature of at least a surface of the rotor (3).
Regarding claim 14, further including extending the aperture (12) through at least one of multiple teeth of the stator; see figure 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jungiewicz (WO 2017/153018 A1) in view of RU 178708 U1.
Regarding claim 2, Jungiewicz discloses all the limitations as applied to claim 1 above, but is silent as to a step aperture extending through a stator.
RU 178708 discloses an angular position sensor (7) for an electric motor having a first aperture defining a step aperture extending through a stator (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jungiewicz by using a step aperture as disclosed by RU 178’ to properly secure the sensor in the stator.
Regarding claim 3, further including a second aperture (6) or opening extending through a housing supporting the sensor, wherein a diameter of the first aperture is smaller than a diameter of the second aperture; see figure 1 of RU 178’.
Regarding claim 4, further including a stator surface visible to the sensor through the second aperture. (relocating the sensor is an optional design choice).
Regarding claim 8, further including a stator surface (14) wherein the air gap (6) is further provided between the lens of the sensor (8) and the stator surface (relocation is an optional design choice)
Regarding claim 13, further including shaping the first aperture as a step aperture  extending through the stator (6) and further including a second aperture or opening extending through a housing supporting the sensor, with a stator surface visible to the sensor through the second aperture; see figure 1 of RU 178’.
Regarding claim 13, further including selecting the sensor as an infrared detector  (8) sensing the surface of the rotor and the stator surface; see Jungiewicz.
Allowable Subject Matter
Claims 18-20 are allowed over prior art of record.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose non-contact sensors.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747